Case 2:21-bk-12663-ER     Doc 87 Filed 06/02/21 Entered 06/02/21 17:16:58     Desc
                           Main Document    Page 1 of 7


  1   RICHARD T. BAUM
      State Bar No. 80889
  2   11500 West Olympic Boulevard
      Suite 400
  3   Los Angeles, California 90064-1525
      Tel: (310) 277-2040
  4   Fax: (310) 286-9525
  5
      Attorney for Debtor and
  6   Debtor-in-Possession HOPLITE, INC.
      and Attorney for Debtor and Debtor-in-
  7   Possession HOPLITE ENTERTAINMENT, INC.
  8
  9                         UNITED STATES BANKRUPTCY COURT
 10                           CENTRAL DISTRICT OF CALIFORNIA
 11                                 LOS ANGELES DIVISION
 12
 13   In re                                     )   No. 2:21-bk-12663 ER
                                                )
 14                                             )   Chapter 11
      HOPLITE, INC.,                            )
 15                                             )   No. 2:21-bk-12546 ER
                          Debtor.               )
 16   _________________________________ )           Chapter 11
      In re                                     )
 17                                             )   AMENDED NOTICE OF
      HOPLITE ENTERTAINMENT, INC.               )   APPLICATION OF
 18                                             )   DEBTORS-IN-POSSESSION
                          Debtor                )   HOPLITE, INC. AND HOPLITE
 19   _________________________________ )           ENTERTAINMENT, INC. TO
                                                )   APPROVE EMPLOYMENT SIERRA
 20   }     Affects Both Debtors.               )   CONSTELLATION PARTNERS AS
                                                )   INVESTMENT ADVISOR AND
 21   G     Affects Hoplite, Inc.               )   BROKER FOR DEBTORS’
                                                )   TELEVISION LIBRARIES
 22   G     Affects Hoplite Entertainment, Inc. )
                                                )   ]No hearing unless requested under
 23   _________________________________ )           LBR 9013-1(o)(4)
 24
 25
 26
 27
 28
       NOTICE OF APPLICATION FOR APPROVAL OF EMPLOYMENT OF SIERRA CONSTELLATION PARTNERS
Case 2:21-bk-12663-ER      Doc 87 Filed 06/02/21 Entered 06/02/21 17:16:58           Desc
                            Main Document    Page 2 of 7


  1          TO ALL PARTIES IN INTEREST:
  2
  3          PLEASE TAKE NOTICE that Debtors-in-Possession HOPLITE, INC. and
  4   HOPLITE ENTERTAINMENT, INC. (collectively "Debtors") provides this amended
  5   notice of its application for entry of an order approving the employment of Sierra
  6   Constellation Partners as the Debtors’ investment banker/broker to review, to evaluate
  7   and analyze the video assets of the Debtors and to identify and execute disposition of
  8   those video assets, thereby monetizing them to the benefit of the Debtors and their
  9   estates.
 10          The Debtors hold two separate libraries of reality television productions which
 11   were largely created by/for them. There are 34 shows and/or series in the libraries, and
 12   the Debtors have determined that the best reorganization calls for the monetizing of
 13   those libraries. To that end, Debtors, with the recommendation of the Unsecured
 14   Creditors Committee, proposes to hire Sierra Constellation Partners to ef fectuate that
 15   monetization.
 16
 17                                  JURISDICTION AND VENUE
 18          This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157
 19   and 1334(b). Venue of these proceedings is proper in this judicial district pursuant to 28
 20   U.S.C. §§ 1408 and 1409. Bankruptcy Code section 327, Federal Rules of Bankruptcy
 21   Procedure 2014, and Local Bankruptcy Rule 2014-1 (b) are the statutory predicates for
 22   the relief sought by this Application.
 23
 24                                     RELIEF REQUESTED
 25          The Debtors seek to employ Sierra Constellation Partners as their agent and
 26   broker for the purposes of reviewing, evaluating, and analyzing the Debtors’ libraries in
 27   order to deliver to prospective buyers of the libraries a detailed provenance of origins,
 28
       NOTICE OF APPLICATION FOR APPROVAL OF EMPLOYMENT OF SIERRA CONSTELLATION PARTNERS
                                                 -2-
Case 2:21-bk-12663-ER      Doc 87 Filed 06/02/21 Entered 06/02/21 17:16:58            Desc
                            Main Document    Page 3 of 7


  1   rights previously granted, rights and obligations extant, and documents reflective
  2   thereof, to create a storehouse of documents and information, to recommend pricing,
  3   and to take such steps are necessary to locate buyers for some or all of the libraries, to
  4   advise whether licensing for broadcast of certain shows or series is the best way to
  5   monetizing them, and to shepherd interest into written offers to be presented to the
  6   Debtors for acceptance and approval of the transactions by the court.
  7          Pursuant to Bankruptcy Code Section 328 the debtors seek to employ Sierra
  8   Constellation Partners upon the terms set forth in the attached engagement letter, that
  9   is, a flat fee of $300,000 plus six percent (6%) of the aggregate gross proceeds from
 10   the sale or monetization of the library assets above $5,000,000.
 11          The Debtors selected Sierra Constellation Partners after seeking
 12   recommendations for possible buyers for, and agents to assist in, the sale of the
 13   libraries. The Debtors had extensive interviews with another investment banking
 14   company which had extensive experience in liquidating assets in bankruptcy but did
 15   not have experience with television or movie property liquidations. The Debtors
 16   consulted with the Creditors Committee and were impressed with the profile of Sierra
 17   Constellation Partners, particularly their liquidation of the library of Lakeshore
 18   Entertainment which produced a number of theatrical release movies. The Debtors met
 19   with Winston Mar and Miles Staglik on Zoom who made a presentation which
 20   emphasized both their company’s roots in the entertainment industry and their work in
 21   vetting the library properties to support of clearing house of information to be made
 22   available to potential buyers. Following consultation with the Creditors Committee and
 23   its counsel, the Debtors sought and obtained a retention letter. The letter was signed
 24   on behalf of the Debtors and is attached to the application as Exhibit 1.
 25          Sierra Constellation Partners provided a declaration from Winston Mar by which
 26   the Debtors are satisfied that Sierra Constellation Partners does not have any
 27   connection with the Debtors, counsel for the Debtors or the Creditors Committee, the
 28
       NOTICE OF APPLICATION FOR APPROVAL OF EMPLOYMENT OF SIERRA CONSTELLATION PARTNERS
                                                  -3-
Case 2:21-bk-12663-ER      Doc 87 Filed 06/02/21 Entered 06/02/21 17:16:58           Desc
                            Main Document    Page 4 of 7


  1   United States Trustee or any person employed by the US Trustee, or with any other
  2   party in this estate, adverse or otherwise that would prejudice or otherwise disqualify
  3   Sierra Constellation Partners from representing the estates of the Debtors.
  4   To the best of the Trustee's knowledge and except as otherwise disclosed in the Mar
  5   Declaration, Sierre Constellation Partners (a) does not hold or represent any interest
  6   adverse to the Debtors or their estates with respect to the matters for which it is being
  7   retained; (b) Sierra Constellation Partners is a "disinterested person" as that phrase is
  8   defined in 11 U.S.C. § 101(14) (as modified by 11 U.S.C. § 1l03(b)); (c) neither Sierra
  9   Constellation Partners nor its employees and brokers have any connection with the
 10   Trustee, the Debtor or its estate, or creditors; and (d) Sierra Constellation Partners'
 11   employment is necessary and in the best interests of the Debtor's estate.
 12          Sierra Constellation Partners has been further informed and understands that
 13   no sale may be consummated until after all creditors and parties in interest have
 14   received notice of the pending sale and have had an opportunity for a hearing before
 15   the United States Bankruptcy Court. This Application presents no new or novel issues
 16   of law, and the authorities relied upon are fully set forth herein. As such, the Trustee
 17   has not provided a separate memorandum of points and authorities in support of this
 18   Application pursuant to Local Bankruptcy Rule 9013-1(c).
 19
 20          PLEASE TAKE FURTHER NOTICE that a copy of the Application as amended
 21   may be obtained from RICHARD T. BAUM, by writing him at 11500 West Olympic
 22   Boulevard, Suite 400, Los Angeles, California 90064-1525, or by telephoning him at
 23   (310) 277-2040 or by faxing a request to (310) 286-9525, or by emailing him at
 24   rickbaum@hotmail.com.
 25
 26          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule
 27   9013-1(0)(1)(A)(ii), any objection must be in writing and request a hearing in the form
 28
       NOTICE OF APPLICATION FOR APPROVAL OF EMPLOYMENT OF SIERRA CONSTELLATION PARTNERS
                                                  -4-
Case 2:21-bk-12663-ER      Doc 87 Filed 06/02/21 Entered 06/02/21 17:16:58            Desc
                            Main Document    Page 5 of 7


  1   required by the Local Bankruptcy Rules and be filed and served within fourteen (14)
  2   days of the date of mailing of this Notice. The response or opposition to the application
  3   shall be filed with the Bankruptcy Court and served on the United States Trustee, at
  4   915 Wilshire Boulevard, Suite 1850, Los Angeles, CA 90017, and proposed counsel f or
  5   the Debtor, Richard T. Baum, 11500 West Olympic Boulevard, Suite 400, Los Angeles,
  6   CA 90064.
  7          If you fail to file a written response within fourteen days of the date of the service
  8   of this notice, the Court may treat such failure as a waiver of your right to oppose the
  9   application and may grant the requested relief.
 10   DATED: June 2, 2021
 11
 12                                              /s/ Richard T. Baum
                                                 _______________________________
 13                                              RICHARD T. BAUM, Attorney for
                                                 Debtor-in-Possession HOPLITE, INC. and
 14                                              Attorney for Debtor-in-Posssession HOPLITE
                                                 ENTERTAINMENT, INC.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       NOTICE OF APPLICATION FOR APPROVAL OF EMPLOYMENT OF SIERRA CONSTELLATION PARTNERS
                                                  -5-
Case 2:21-bk-12663-ER             Doc 87 Filed 06/02/21 Entered 06/02/21 17:16:58                               Desc
                                   Main Document    Page 6 of 7


  1                               PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
      11500 West Olympic Boulevard, Suite 400, Los Angeles, California 90064-1525.
  3
      A true and correct copy of the foregoing document described as AMENDED NOTICE OF APPLICATION OF
  4   DEBTORS-IN-POSSESSION HOPLITE, INC. AND HOPLITE ENTERTAINMENT, INC. TO APPROVE
      EMPLOYMENT SIERRA CONSTELLATION PARTNERS AS INVESTMENT ADVISOR AND BROKER FOR
  5   DEBTORS' TELEVISION LIBRARIES will be served or was served (a) on the judge in chambers in the form and
      manner required by LBR 5005-2(d); and (b) in the manner indicated below:
  6
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
  7   controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court
      via NEF and hyperlink to the document. On June 2, 2021, I checked the CM/ECF docket for this bankruptcy case or
  8   adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
      transmission at the email address(es) indicated below:
  9   Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
      Tanya Behnam tbehnam@polsinelli.com,
 10   tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
      Luke N Eaton eatonl@pepperlaw.com, jacqueline.sims@troutman.com
 11   Philip A Gasteier pag@lnbrb.com
      Jeffrey I Golden jgolden@wgllp.com,
 12   kadele@ecf.courtdrive.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
      Eve H Karasik ehk@lnbyb.com
 13   Kevin P Montee kmontee@monteefirm.com
      Kelly L Morrison kelly.l.morrison@usdoj.gov
 14   Giovanni Orantes go@gobklaw.com, gorantes@orantes-law.com,cmh@gobklaw.com,gobklaw@gmail.com,
      go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com
 15   Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
      Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
 16   Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
 17   Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
          Q Service information continued on attached page
 18   II. SERVED BY U.S. MAIL):
      On June 2, 2021 , I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case
 19   or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first
      class, postage prepaid, addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 20   will be completed no later than 24 hours after the document is filed.
      Judge Ernest Robles, 255 East Temple Street, Suite 1560, Los Angeles, California 90012
 21   Ari Newman, Greenberg Traurig PA, 333 SE 2nd Ave, Ste 4400, 0Miami, FL 33131
      Benjamin Budzak, 200 E Windsor Rd., Apt 1, Glendale, CA 91205
 22
                     G Service information continued on attached page
 23   III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
      (indicate method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on June 2, 2021
 24   I served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
      service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 25   personal delivery on the judge will be completed no later than 24 hours after the document is filed.

 26   Harris Winsberg harris.winsberg@troutman.com; Alexandra Peurach alexandra.peurach@troutman.com;
      Nathan DeLoatch nathan.deloatch@troutman.com
 27   Michael Miller, OZE Lending mmiller@ozecapital.com;
      Ted Berkowitz tberkowitz@moritthock.com; Kevin P Montee kmontee@monteefirm.com
 28
        NOTICE OF APPLICATION FOR APPROVAL OF EMPLOYMENT OF SIERRA CONSTELLATION PARTNERS
                                                                -6-
Case 2:21-bk-12663-ER              Doc 87 Filed 06/02/21 Entered 06/02/21 17:16:58                                  Desc
                                    Main Document    Page 7 of 7


  1   Richard Peterson richard@rapcre.com; David M. Guess guessd@gtlaw.com
      Daniel Bugbee Dbugbee@lawdbs.com
  2   G Service information continued on attached page
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
  3   correct.

  4    June 2, 2021               RICHARD T. BAUM                            /s/ Richard T. Baum
       Date                           Typ e Name                             Signature
  5
      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
  6   California.
      December 2012                                                                                                        F 9013-3.1
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
        NOTICE OF APPLICATION FOR APPROVAL OF EMPLOYMENT OF SIERRA CONSTELLATION PARTNERS
                                                                  -7-
